Citation Nr: 0603719	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  98-12 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a neck disability, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the case in December 2002 and again in 
January 2005 for additional development, and the case was 
most recently returned to the Board in December 2005.  


FINDINGS OF FACT

1.  The service-connected right shoulder disability is 
currently manifested by pain on motion but the veteran 
retains the ability to raise his arm above the shoulder 
level.  

2.  The veteran's service-connected cervical spine disability 
has been manifested by no more than moderate limitation of 
motion due to pain without neurological deficit.  Range of 
flexion is greater than fifteen degrees but not greater than 
30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2005).  

2.  The criteria for an evaluation of 20 percent for a 
cervical spine disability, but no higher, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5237, 5243 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
correspondence dated in March 2002 and a supplemental 
statement of the case issued in August 2002.  The RO informed 
the veteran of the evidence required to substantiate his 
claims.  He was given ample time to respond.  Thereafter, the 
RO readjudicated the veteran's claim in June 2004.  
Furthermore, in this case, there is no indication or reason 
to believe that the RO's decision would have been different 
had the claim not been adjudicated before the RO provided the 
veteran notice required by the VCAA.  Therefore, the Board 
believes that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error by the 
RO was not prejudicial to the appellant.  

Moreover, the record reflects that all pertinent available 
service medical records and all available post-service 
medical evidence identified by the veteran have been 
obtained.  The veteran has also been afforded VA examinations 
in connection with his claims.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  Accordingly, 
the Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

Thus, the Board will address the merits of the claims.  


II.  Factual Background

On VA examination in July 1997, the veteran related that he 
currently worked in heavy construction.  He said that his 
right shoulder pain began in 1984 during active service but 
he could not recall any exact event or trauma which caused 
the condition.  He had been through multiple courses of 
physical therapy and pain medications but still experienced 
pain.  He reported that he had an arthroscopy in 1994.  The 
veteran also reported pain along his right trapezius with 
motion of his neck.  He said that his neck pain began after a 
motor vehicle accident in 1984.  He had physical therapy and 
multiple medications but continued to have right sided pain 
which he described as more muscle and bone.  He said that he 
had pain when moving his neck too quickly or when he strained 
to lift objects.  On physical examination, he had right 
shoulder elevation to 180 degrees with a positive impingement 
sign.  Sensation was completely intact.  The veteran had full 
strength of his rotator cuff with no evidence of a tear.  The 
right upper extremity had full range of motion at the elbow, 
wrist and shoulder on both sides.  Examination of the neck 
showed tenderness along the trapezius insertion into his 
clavicle.  The symptoms were exacerbated with provocative 
measures which stretched his trapezius.  No evidence of 
atrophy of his muscles was shown.  He had no pain with 
palpation of his cervical spine.  The veteran was able to 
extend 45 degrees actively and had full range of motion 
passively.  Rotation to both the left and right was 90 
degrees.  X-ray studies of the right shoulder showed a well 
preserved joint space with no evidence of degenerative joint 
disease.  AP and lateral views of the cervical spine revealed 
no evidence  of degenerative joint disease or bony pathology 
and normal alignment.  The diagnostic conclusions included 
right shoulder pain with prior distal clavicle resection with 
possible acromioplasty.  It was noted that his pain was 
consistent with impingement type syndrome.  It was noted that 
with palpation, he had some diffuse pain in the 
acromiclavicular joint area.  The examiner indicated that the 
veteran's right shoulder disability was minor since he had 
good muscle strength and was able to work construction.  The 
examiner also noted that his cervical muscle strain was 
essentially along his trapezius portion into his clavicle.  
The examiner indicated that the disability was minor and that 
with some job alteration it would not be a problem at all.  

A March 2000 VA X-ray study of the veteran's right shoulder 
noted a cystic lesion at lateral end of clavicle with 
deformity, possibly representing an old trauma.  

A May 2000 VA radiology report shows degenerative arthritic 
changes of the acromioclavicular joint with questionable old 
traumatic change.  

A June 2000 VA neurology record reflects that the veteran 
reported a history of cervical degenerative joint diseases 
since 1983 as well as AC joint degeneration.  The veteran 
presented with progressively worsening neck pain and pain 
over the right deltoid.  It was noted that when he lifted his 
arms over his head he developed paresthesias in his right arm 
and all phalanges.  Neurological examination revealed 
decreased sensation in the C5 dermatomal distribution and 
diminished brachia and pectoral reflexes on the right.  The 
diagnostic impression was possible C5-6 radiculopathy.  The 
veteran was instructed to wear a cervical collar and to avoid 
lifting heavy weights.  

A July 2000 VA electrodiagnostic study reflected no motor 
weakness on physical examination.  The veteran's sensation to 
pinprick was intact and deep tendon reflexes were 2+ and 
symmetrical.  His right shoulder motion was slightly limited.  
Nerve conduction studies and electromyography studies were 
both within normal limits.  The diagnostic impression was 
that there was no electrical evidence of cervical 
radiculopathy at the present time.  

An October 2001 VA medical record reflects that the veteran 
had longstanding neck and right shoulder pain which had 
failed conservative treatment.  His clinical and radiographic 
examinations were consistent with acromioclavicular joint 
arthritis.  His clinical examination was also consistent with 
severe neck and posterior shoulder pain.  The veteran 
underwent a right shoulder arthroscopy with subacromial 
decompression.  Surgical findings included a large spur on 
the inferior aspect of the distal clavicle and a spur along 
the anterior acromion.  The post-operative diagnosis was 
status post right shoulder arthroscopy with AC joint 
arthrosis and impingement.  

X-ray studies dated in December 2001 show moderate 
degenerative changes in the cervical spine, primarily at C5 
and C6-7.  Posterior osteophytes were noted at C5-6 causing 
narrowing of the neural foramin.  

On VA examination conducted in April 2002, the veteran 
related that he had pain, weakness and stiffness of the right 
shoulder.  No swelling, heat, redness or fatigability of the 
right shoulder was noted.  He had flare ups of the joint 
disease when lifting objects, during cold weather or when 
lifting the arm or the shoulder.  It was noted that he 
underwent a right subacromial decompression of the right 
shoulder.  No subluxation of the right shoulder was shown.  
The veteran was not presently working but he used to work as 
a carpenter.  Physical examination of the right shoulder 
showed abduction and adduction of the right shoulder to 160 
degrees and 40 degrees with pain.  Flexion and extension 
produced pain at 60 degrees and 30 degrees respectively.  
Internal rotation was 45 degrees and external rotation was 
painful at 32 degrees.  The right shoulder joint was painful 
on motion.  There was a limitation of the movement of the 
right shoulder.  No edema, effusion, redness, heat or 
instability of the right shoulder was shown.  There was 
guarding with movement of the right shoulder.  No ankylosis 
was present in the right shoulder.  The diagnoses included 
right subacromial decompression of the right shoulder with 
right shoulder surgery, twice, and painful limitation with 
movement of the right shoulder.  

A February 2003 VA neurosurgery record notes that the veteran 
complained of neck pain with marked limitation of motion.  On 
examination it was noted that he had no spasticity of the 
upper extremities.  Reflexes were all present.  His strength 
was excellent.  There was no sensory loss except that he 
experienced less on the left than on the right.  Limitation 
of motion of the neck was about 50 percent hyperextension.  
Forward flexion did not bother him.  Rotation was about 75 
percent of normal.  It did not cause any radiculopathy.  It 
was noted that the veteran worked in heavy construction, 
lifting up to 200 pounds every day.  It was noted that such 
work might well cause some muscular ligamentous and skeletal 
ligamentous problems, certainly in the future if he kept up 
this heavy lifting.  

On VA examination in April 2004, the veteran indicated that 
with regard to his right shoulder he had pain, weakness with 
repetitive use and with elevation stiffness, locking and 
fatigability.  The pain was chronic and daily.  He stated 
that he had no flare ups.  Precipitating factors for 
increased pain included weather, sleep and lifting more than 
40 pounds with his right arm.  In terms of functional 
impairment he gave up recreational baseball and football.  He 
said that he last worked in his job as a carpenter 12 months 
ago and left that job due to shoulder symptoms.  The examiner 
noted that he was quite muscular and fit and there was a 
discrepancy between his subjective reports of impairment and 
the physical findings.  The veteran related that his right 
shoulder would occasionally go to sleep and he would get pins 
and needles sensations.  He had no recent episodes of 
dislocation or subluxation, and no inflammatory arthritis or 
constitutional symptoms.  The veteran was right hand 
dominant.  On physical examination, he was able to forward 
flex to 170 degrees and stopped due to tightness.  Abduction 
was to 160 and stopped due to tightness and pain at the 
endpoint.  Internal rotation was 30 degrees and external 
rotation was 40 degrees.  The veteran reported pain over the 
triceps with this maneuver.  The examiner noted that the 
veteran had an essentially normal neurologic examination, 
grossly positive CT scan of the cervical spine and x-rays of 
the right shoulder, and near full range of motion.  No 
atrophy, weakness, incoordination or fatiguability other than 
what was subjectively reported was attributable to the right 
shoulder or cervical spine.  No instances of prescribed bed 
rest have been recorded in his medical records.  The examiner 
related that it was unclear why the veteran ceased working 12 
months ago as he looked quite fit and toned.  The diagnosis 
was mild muscle weakness, right upper extremity.  

On VA examination in May 2005, the veteran complained of 
right shoulder pain.  He did not need any assistive device on 
the right shoulder like a brace, cane or crutch.  The effect 
of the condition on the veteran's occupation was that he had 
a popping sensation on the AC joint of the right shoulder 
when he lifted his arm above the shoulder, especially lifting 
heavy objects.  On physical examination, range of motion of 
the right shoulder was forward flexion up to 170 degrees, 
without pain.  Abduction of the right shoulder was 155 
degrees without pain.  Internal rotation of the right 
shoulder was 40 degrees without pain and external rotation 
was 35 degrees without pain.  There were no additional 
limitations following repetitive use and there were no flare-
ups.  No instability of the right shoulder was shown.  X-rays 
studies of the right shoulder showed a cystic lesion on the 
AC joint.  The examiner noted that there was no 
incoordination, weakened movement or excess fatigability on 
resistance that has been found.  There was no functional 
impairment due to incoordination, weakened movement, or 
excess fatiguability of the right shoulder.  There was 
limitation of motion of the right shoulder due to tightness 
of the muscle of the right shoulder; however, no pain was 
noted.  The diagnoses included frozen right shoulder, rotator 
cuff tear of the right shoulder and cystic lesion of the AC 
joint of the right shoulder.  

On muscle examination, it was noted that the veteran had pain 
in the right deltoid muscle.  No flare up or residual of the 
muscle injury was reported.  The exact muscles injured are 
the Group III muscles on the right deltoid.  Physical 
examination reflected no tendon damage and no bone, joint or 
nerve damage.  Muscle strength was 5/5.   There were a few 
muscle contractions felt in the right deltoid muscle on 
moving the muscle.  The diagnosis was right deltoid muscles 
strain.  

On spine examination, it was noted that the veteran had neck 
pain with radiation of the pain to the right arm, forearm and 
hand.  The pain was described as moderately severe.  It was 
noted that lifting his arm above the shoulder gave rise to 
pain and the veteran also had pain in the neck when he tilted 
his head to the back or during side to side movement.  
Lifting weight of more than 30 pounds gave rise to neck pain 
with radiation of the pain to the right upper extremity with 
numbness of the 5th, 4th, and 3rd fingers.  No incapacitating 
episodes in the last 12 months were reported.  Range of 
motion of the neck reflected forward flexion to 20 degrees, 
extension to 25 degrees, lateral flexion to the right 
produced pain at 25 degrees and to the left at 30 degrees.  
Rotation to the right produced pain at about 45 degrees and 
rotation to the left produced pain at about 50 degrees.  The 
cervical joint was painful on motion.  No additional 
limitation of motion or any flare ups were shown.  No 
instability of the neck was shown.  The diagnosis was 
degenerative joint disease and disc disease of C5, C6, and 
C7.  The examiner noted that there was no ankylosis of the 
cervical spine.  No incoordination, weakened movement or 
excess fatigability of the neck on repeated movement was 
shown.  Cervical disc disease with radicular pain in the 
right upper extremity was noted.  The pain was described as 
mild to moderate.  

The July 2005 VA EMG report reflected a normal nerve 
conduction and EMG examination.  It was noted that there was 
no evidence for median nerve entrapment in the arm and there 
was no EMG evidence of cervical radiculopathy.  


III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14 (2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).  

IV.  Analysis

A.  Right Shoulder Disability

The record reflects that the veteran is right handed.   

Favorable ankylosis of the scapulohumeral joint of the major 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 30 percent evaluation and 
favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2005).  However, as set forth 
above, the competent medical evidence clearly shows that the 
veteran has retained substantial useful motion in his both 
shoulders throughout the entire appeal period.  As such, 
Diagnostic Code 5200 is not for application in this case.  

Limitation of motion of the major arm at the shoulder level 
warrants a 20 percent evaluation while motion limited midway 
between the side and shoulder level warrants a 30 percent 
evaluation.  Where motion of the major arm is limited to 25 
degrees from the side, a 40 percent evaluation is warranted.  
Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level, warrants a 20 
percent evaluation.  Where motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, 
the various examination reports do not show that the 
veteran's right arm  had range of motion limited at the 
shoulder level or midway between the side and shoulder level 
as contemplated by a higher evaluation.  The veteran has 
demonstrated some limitation of motion of the right shoulder 
and complaints of pain; however, he had no swelling or 
deformity of the shoulder.  

For the major upper extremity, a 20 percent evaluation is 
warranted if there is malunion of the humerus with moderate 
deformity and recurrent dislocations of the scapulohumeral 
joint with infrequent episodes.  A 30 percent rating requires 
malunion of the major humerus with marked deformity or 
recurrent dislocations of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation requires fibrous union of the humerus, 
with a 60 percent evaluation assigned for nonunion of the 
humerus (false flail joint).  An 80 percent rating is 
warranted where there is loss of the humerus head. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2005).  

Additionally, impairment of the clavicle or scapula may be 
rated based on impairment of function of the contiguous joint 
or on the basis of malunion, nonunion or dislocation.  
Malunion of the clavicle or scapula of either the major or 
minor arm warrants a 10 percent evaluation.  Nonunion of the 
clavicle or scapula of either the major or minor arm warrants 
a 10 percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the clavicle or scapula of either the major or minor arm 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2005).  In this case, the record during 
the course of the appeal is without findings of impairment of 
the clavicle, scapula or humerus which would warrant an 
evaluation in excess of 10 percent, and completely negative 
for any complaint or finding of dislocations, etc, of the 
right shoulder.  Accordingly, higher disability evaluations 
under the criteria set forth in Diagnostic Code 5202 and 5203 
are not warranted.  

Based on the forgoing, the Board must conclude that the 
veteran's right shoulder disability was productive of 
limitation of motion with some degenerative changes and pain 
on motion warranting no higher than the currently assigned 10 
percent rating.  

The Board has considered the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca decision.  
However, in the instant case, the Board finds that the 
current 10 percent disability evaluation assigned for the 
right shoulder sufficiently reflects the level of functional 
impairment demonstrated.  While some, pain and tightness was 
noted during examination in 2004 and 2005, the veteran had 
good strength with no signs of atrophy, instability, or 
weakness in the right shoulder.  Similarly, there was no sign 
of swelling, atrophy, instability, redness, or ankylosis.  
Likewise there was no guarding.  


B.  Cervical Spine Disability

As a preliminary matter, the Board notes that during the 
pendency of this claim, the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 2593 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe. 
3 8 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle or a 40 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome). Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury: In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  Forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees 
or the combined range of motion of the cervical spine not 
greater than 170 degrees warrants a 20 percent evaluation.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

The results of range of motion testing on VA examinations in 
December 2000 and March 2004 are indicative of no more than 
slight limitation of motion of the cervical spine, which 
would normally not support the assignment of a rating in 
excess of 10 percent under Diagnostic Code 5292.  However, 
the May 2005 examination report shows forward flexion of the 
neck at 20 degrees which more nearly approximates the 
moderate limitation of motion  required for a 20 percent 
disability rating under Diagnostic Code 5292 (2003), and is 
consistent with a 20 percent rating under Diagnostic Code 
5237 (2005).    

However, in the absence of more significant clinical 
findings, entitlement to a rating in excess of 20 percent 
under Diagnostic Code 5292 (2003) is not established.  The 
veteran's range of motion has not been clinically 
demonstrated to approximate more nearly severe limitation of 
motion.  It is likewise not limited to the degree required 
for a higher rating under Diagnostic Code 5237 (2005).  

Moreover, Board notes that the medical evidence shows that 
the veteran retains useful motion of the cervical spine; 
thus, ankylosis required for a higher evaluation under the 
former or current criteria clearly is not present.  

The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2005), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).

Although the veteran has complained of radiating pain, 
numbness in his hands, and other neurologic symptoms, the 
Board notes that EMG studies conducted in July 2000 and in 
July 2005 showed no clinical evidence of cervical 
radiculopathy.  Similarly, despite the veteran's reports of 
pain, he has denied any acute signs and symptoms requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Therefore, the Board finds consideration of 
higher or separate ratings under the criteria for 
intervertebral disc disease or impairment of a radicular 
group are not applicable in this case.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  


C.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for cervical spine or right shoulder 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the assigned 
evaluation.  In the Board's opinion, there is no indication 
in the record that the average industrial impairment from any 
of the disabilities would be in excess of that contemplated 
by the assigned evaluation.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  




ORDER

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability is denied.  

Entitlement to an increased rating of 20 percent for cervical 
spine disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


